DETAILED ACTION
In Election Reply filed on 02/11/2022, Claims 1-20 are pending. Claims 19-20 are withdrawn based on restriction requirements. Claims 1-18 are considered in the current Office Action. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Group I: Claims 1-18, drawn to a 3D printer, classified in B29C64/255.
Group II: Claims 19-20, drawn to a method for operating a 3D printer, classified in B33Y10/00.
Applicant’s election without traverse of Group I in the reply filed on 02/11/2022 is acknowledged.
Claims 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/11/2022.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/31/2020 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to because:

Figure 3, “oxygen providing device” is labelled with both reference characters “26” and “24”.
Figure 3, “oxygen source” is labelled with reference character “24c” where it should be labelled as “24” which corresponds to [0032] of specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
[0038], lines 3-4, the phrase “It should be understood form the drawings” should read as “It should be understood from the drawings”.
[0053], line 10, the phrase “the printing are P” should read as “the printing area P”.
[0056], line 5, the phrase “Zirconium oxide” should read as “zirconium oxide”.
[0056], line 6, the phrase “100-200 nm in size 1-10% weight percentage” should read as “100-200 nm in size and 1-10% weight percentage”.
Appropriate correction is required.
The use of the term “Teflon” in [0055], which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore, the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Appropriate correction is required.
Claim Objections
Claims 4, 7, 12, and 17 are objected to because of the following informalities: 
Claim 4, line 2 recites “the bottom structure includes further includes” should read as “the bottom structure further includes”.  
Claim 7, line 4 and line 5 recites “01.40 volts” should read as “1.40 volts”
Claim 12, line 2 recites “the polymerizable resin a photopolymer” should read as “the polymerizable resin is a photopolymer”.
Claim 17, line 6 recites “Zirconium oxide” should read as “zirconium oxide”.
Claim 17, line 7 recites “100-200 nm in size 1-10% weight percentage” should read as “100-200 nm in size and 1-10% weight percentage”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3 and 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 3, 16, and 17, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, and 12-17 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by US2018/0009163 (“Craven et al” hereinafter Craven).
Regarding Claim 1, Craven teaches a 3-D printer apparatus ([0002]) comprising: 
a tank ([0062], build chamber and see Figure 3 below) having bottom structure (See Figure 3 below, which includes the electrode assembly and window)) and a printing area ([0063], carrier defines a build region on the build surface and see Figure 3 below) located above and spaced apart from the bottom structure (Figure 3, printing area is located above the bottom structure and spaced apart from the bottom structure by the dead zone), the bottom structure being transparent ([0066], window is optically transparent) and including oxygen releasing electrodes (Figure 3, electrode assembly); 
an oxygen source located below the bottom structure and the oxygen releasing electrodes ([0074], a separate source can be position beneath and contacting the permeable window portion to generate oxygen from water); 
a gas-permeable liquid within the tank above and along the bottom structure of the tank defining a dead zone below the printing area above the oxygen releasing electrodes (Figure 3, dead zone); 
a polymerizable resin above the gas-permeable liquid and located above and within the printing area (Figure 3, polymerizable liquid); 

a carrier movement device attached to the object carrier ([0012], advancing the carrier away from the build surface to form the 3D object implies there is a carrier movement device to moves the carrier); 
a resin curing device configured to selectively provide light to the printing area (Figure 3, radiation source); and 
an electronic controller ([0020], controller) controlling operation of the resin curing device, the carrier movement device ([0020], controller controls the carrier and radiation source) and the oxygen releasing electrodes ([0071], a power supply is operatively associated the electrode and counter-electrode and controlled by the controller [0092]), the electronic controller selectively operating areas of the oxygen releasing electrodes thereby releasing oxygen to predetermined locations below the printing area in order to control curing of the polymerizable resin during the printing process ([0088] and [0094], controller can control various process parameter associated with the process which implies it is capable of performing above functions. Limitations directed toward the 
    PNG
    media_image1.png
    533
    940
    media_image1.png
    Greyscale
which effects the structure of the apparatus. MPEP 2114.).
Regarding Claim 2, Craven teaches the 3-D printer apparatus according to claim 1, wherein the bottom structure includes a membrane ([0066], a permeable or semipermeable optically transparent member separating two electrodes) with the oxygen releasing electrodes being positioned along an upper surface of the membrane ([0022], first electrode on the optically transparent member).
Regarding Claim 3, Craven teaches the 3-D printer apparatus according to claim 2, wherein the membrane of the bottom structure ([0066], a permeable or semipermeable optically transparent member) is a dense membrane that includes at least one of the following: a modified polytetrafluoroethylene layer, an oxide conducting glass ([0066], inorganic material such as glass), ceramics such as doped cerium oxide and/or an OER catalyst (oxygen evolution reaction catalyst such as cobalt or platinum, Co Pr, Ag, doped ceria) and/or a water splitting catalyst such as Pd, Pt or Ni.
Regarding Claim 4, Craven teaches the 3-D printer apparatus according to claim 2, wherein the bottom structure (Figure 3, bottom structure includes the electrode assembly and window) includes further includes a lower array of electrodes below the membrane ([0066], a permeable or semipermeable optically transparent member separating two electrodes implies multiple array of electrodes, first electrode and a counter electrode [0022], with member in between), such that during operation of the oxygen releasing electrodes, the electronic controller selectively applies a positive electric potential to the oxygen releasing electrodes and selectively supplies a negative electric potential to the lower array of electrodes ([0076], [0088], and [0094], controller can control various process parameter associated with the process which implies it is capable of performing above functions. Limitations directed toward the capabilities or intended uses of the apparatus are given patentable weight to the extent which effects the structure of the apparatus. MPEP 2114.).
Regarding Claim 5, Craven teaches the 3-D printer apparatus according to claim 4, wherein each of the electrodes of the oxygen releasing electrodes includes platinum ([0068]).
Regarding Claim 6, Craven teaches the 3-D printer apparatus according to claim 4, wherein each of the electrodes of the lower array of electrodes include palladium ([0068]).
Regarding Claim 12, Craven teaches the 3-D printer apparatus according to claim 1, wherein the polymerizable resin (Figure 3, polymerizable liquid) a photopolymer that includes one or more of the following group of materials: nylon, acrylic ([0039], 
The Claims contain limitations which are directed to articles or products worked upon by the claimed apparatus. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Please see MPEP 2115 and In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) for further details. Here, the polymerizable resin is worked upon by the apparatus and is accordingly given patentable weight to the extent which effects the structure of the claimed apparatus.
Regarding Claim 13, Craven teaches the 3-D printer apparatus according to claim 1, wherein the resin curing device (Figure 3, radiation source) located below the tank (Figure 3, radiation source is below the build chamber) and is located to selectively project light upward through the bottom structure of the tank (Figure 3, lights are projected through the bottom structure of the tank as indicated by the arrow).
Regarding Claim 14, Craven teaches the 3-D printer apparatus according to claim 1, wherein the electronic controller ([0020], controller) is configured to position a lower surface of the object carrier within the printing area ([0020], controller advancing the carrier away from the build surface to form the 3D object which implies the carrier is initially located within the tank during the printing area and [0063], carrier defines a build region on the build surface), and thereafter operate the resin curing device to cure predetermined portions of the polymerizable resin located within the printing area thereby forming a portion of an object along the lower surface of the object carrier ([0020], controller operatively associated with the carrier and the radiation source 
Regarding Claim 15, Craven teaches the 3-D printer apparatus according to claim 14, wherein the electronic controller ([0020], controller) is configured to re-position a lower surface of the object carrier a predetermined distance above the printing area ([0020], the position of the carrier is controlled by the controller to form object) such that the polymerizable resin flows into the printing area along a lower surface of the object (Figure 3, liquid supply line supplies polymerizable liquid into the printing area), and thereafter operate the resin curing device to cure predetermined portions of the polymerizable resin located within the printing area under the object thereby forming a further portion of the object ([0020], controller operatively associated with the carrier and the radiation source advancing the carrier away from the build surface while irradiate the polymerizable liquid in partially cured form. Furthermore, limitations directed toward the capabilities or intended uses of the apparatus are given patentable weight to the extent which effects the structure of the apparatus. MPEP 2114.).
Regarding Claim 16, Craven teaches the 3-D printer apparatus according to claim 1, wherein the gas-permeable liquid defining the dead zone (Figure 3, dead zone) includes one or more of the following group of materials: silicone containing polymers include polydimethylsiloxane (PDMS), cross-linked poly(dimethylsiloxane), poly((trimethylsilyl)propyne) and cross-linked poly(dimethylsiloxane) core and a polydimethylsiloxane and a poly(sils esquioxane) (PDMS/POSS), nafion (sulfonated 
The Claims contain limitations which are directed to articles or products worked upon by the claimed apparatus. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Please see MPEP 2115 and In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) for further details. Here, the gas-permeable liquid is worked upon by the apparatus and is accordingly given patentable weight to the extent which effects the structure of the claimed apparatus.
Regarding Claim 17, Craven teaches the 3-D printer apparatus according to claim 1, wherein the gas-permeable liquid defining the dead zone (Figure 3, dead zone) includes one or more of the following group of materials: silicon oil with addition of solid oxygen permeable particles, silicon oil with addition of silicone containing polymers that enhance oxygen permeability such as at least one inorganic material, metalloids, boron nitrides, metal oxides (including iron oxide, aluminum oxide ([0055], particles can be metallic, organic/polymeric, inorganic, or composites or mixtures thereof), titanium 
The Claims contain limitations which are directed to articles or products worked upon by the claimed apparatus. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Please see MPEP 2115 and In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) for further details. Here, the gas-permeable liquid is worked upon by the apparatus and is accordingly given patentable weight to the extent which effects the structure of the claimed apparatus.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US2018/0009163 (“Craven et al” hereinafter Craven) as applied to claim 4 above, and further in view of Principle and Implementations of Electrolysis Systems for Water Splitting (“Xiang et al” hereinafter Xiang), copy provided. 
Regarding Claim 7, Craven teaches the 3-D printer apparatus according to claim 4, wherein the electronic controller ([0020], controller) is configured such that during the printing process one or more of the oxygen releasing electrodes causing the release of oxygen to the predetermined location or predetermined locations in order to prevent curing of the polymerizable resin present in the printing area immediately above the predetermined location or predetermined locations ([0076], [0088], and [0094], controller can control various process parameter associated with the process which includes electrochemistry and redox reaction to form electrodes and counter electrodes on the surface of the member. This implies the controller is capable of performing above functions. Limitations directed toward the capabilities or intended uses of the apparatus are given patentable weight to the extent which effects the structure of the apparatus. MPEP 2114.). 
While Crave does not explicitly teach positive potential of approximately 01.40 volts and a corresponding one or more of the lower array of electrodes is provided with a negative potential of approximately 01.40 volts, the change in potential voltage is not considered to confer patentability to the claims. Xiang teaches that it was known in the art at the time of the invention that application of at least 1.23 V is required to electrolyze water under standard conditions, temperature and pressure, to satisfied the thermodynamic requirement (Page 169, introduction). Therefore, temperature and .   
Claims 8-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US2018/0009163 (“Craven et al” hereinafter Craven) as applied to claim 1 or 2 above, and further in view of US2016/0059486 (“DeSimone et al” hereinafter DeSimone).
Regarding Claim 8, Craven teaches the 3-D printer apparatus according to claim 2, but fails to teach wherein the bottom structure further includes a perforated insulating transparent sheet located above the oxygen releasing electrodes and below the printing area.
However, DeSimone teaches a bottom structure further includes a perforated insulating transparent sheet ([0136], the semipermeable member comprises multiple layers with a polymer film layer contacting polymerizable liquid and a bottom surface. The polymer film layer is amorphous thermoplastic fluoropolymer like TEFLON) located above the oxygen releasing electrodes and below the printing area ([0136], the polymer 
Craven and DeSimone are considered to be analogous to the claimed invention because both are in the same field of forming a three-dimensional object for continuous liquid interface printing. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus disclosed by Craven by incorporated a perforated insulating transparent sheet as taught by DeSimone so that the film does not stick to the object as the object is manufactured ([0136]). Furthermore, the result of the combination would have been obvious and predictable. See MPEP 2143 (I)(A).   
Regarding Claim 9, Craven teaches the 3-D printer apparatus according to claim 8, wherein the perforated insulating transparent sheet of the bottom structure is made from one or more of an oxygen permeable polymer, polytetrafluoroethylene and/or a suitable oxygen permeable material.
However, DeSimone teaches the perforated insulating transparent sheet of the bottom structure is made from one or more of an oxygen permeable polymer, polytetrafluoroethylene ([0136], the semipermeable member comprises multiple layers with a polymer film layer contacting polymerizable liquid and a bottom surface. The polymer film layer is amorphous thermoplastic fluoropolymer like TEFLON) and/or a suitable oxygen permeable material
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus disclosed by Craven 
Regarding Claim 11, Craven teaches the 3-D printer apparatus according to claim 1, Craven further teaches the bottom structure further includes a glass substrate (Figure 2, window support portion, [0072], an optional window support portion such as a glass plate can be included).  Craven fails to teach the glass substrate is between 5 and 10 microns thick.
However, DeSimone teaches a glass substrate is between 5 and 10 microns thick ([0136], an optically transparent supporting member which could be a porous or microporous glass member having a thickness of 0.01 millimeters).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have simply substitute the glass substrate as disclosed by Craven with the optically transparent supporting member as taught by DeSimone because the result of the substitution would have been obvious and predictable. See MPEP 2143 (I)(B). Since the claimed range overlaps or lies inside ranges disclosed by the prior art, a prima facie case of obviousness exists.  Please see MPEP 2144.05(I) and In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976) for further details.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US2018/0009163 (“Craven et al” hereinafter Craven) as applied to claim 1 above, and further in view of US2021/0094231 (Feller) and WO2020/185692 (“Hedrick et al” hereinafter Hedrick).
Regarding Claim 10, Craven teaches the 3-D printer apparatus according to claim 1, wherein the oxygen source located below the bottom structure ([0074], a separate source can be position beneath and contacting the permeable window portion to generate oxygen from water) and generate oxygen from water using electrolysis to form layers of electrodes on the member ([0074]) which implies the present of passage way or conduit.  Craven fails to explicitly teaches a conduit that extends along the lower surface of the bottom structure, the conduit having a perforated upper surface, the conduit being provided with argon gas flowing therethrough during the printing operation.
However, Feller teaches a conduit that extends along the lower surface of the bottom structure ([0043], window has an internal structures defining fluid flow passages distributed across the length and width of said window to allow the flow of oxygen within the passage [0044]), the conduit having a perforated upper surface ([0043], passages comprises regularly or irregularly intersecting channels). Furthermore, Hedrick teaches the conduit being provided with argon gas flowing therethrough during the printing operation ([00233], argon flow into the chamber through tube during the printing [00234]).
Craven, Feller, and Hedrick are considered to be analogous to the claimed invention because both are in the same field of forming a three-dimensional object for continuous liquid interface printing. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have simply substitute the passage way as disclosed by Craven by a conduit with a perforated upper surface as taught by Feller because the result of the substitution would .
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over US2018/0009163 (“Craven et al” hereinafter Craven).
Regarding Claim 18, Craven teaches the 3-D printer apparatus according to claim 1 and the oxygen releasing electrodes generate electro-osmotic flow of the polymerizable resin within the tank when operating ([0071], a power supply is associated with the electrodes and counter electrodes to generate, by electrolysis, oxygen into the dead zone at the window, and hydrogen into the polymerizable liquid supply. This implies that as a result of electrolysis, an electro-osmotic flow is generated. Limitations directed toward the capabilities or intended uses of the apparatus are given patentable weight to the extent which effects the structure of the apparatus. MPEP 2114.). 
Craven fails to explicitly teach the oxygen releasing electrodes are arranged in a pixelated array that is at least 1000 by 1000. However, Craven teaches the electrode array may take any suitable form ([0074]).  As the size of the tank and the size of the desired manufactured 3D object are variables that can be modified, among others, by adjusting said the size of the electrode array, with said size of the tank and size of the manufactured 3D object both increasing as the size of the electrode array increased, the precise size of the electrode array would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XINWEN (Cindy) YE whose telephone number is (571)272-3010. The examiner can normally be reached Monday - Thursday 8:30 - 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

XINWEN (CINDY) YE
Examiner
Art Unit 1754

/LEITH S SHAFI/Primary Examiner, Art Unit 1744